Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 07/01/2021 are acknowledged. Canceled Claims 6, 19 and amended Claims 1, 3-5, 7-13, 17 and 20 are acknowledged by the examiner. Accordingly, claims 1-5, 7-18 and 20 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-5, 7-18 and 20 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 07/01/2021, pages 6-7, the cited prior art fails to disclose or suggest at least, “……receiving, at the camera system, a commissioning signal; recording, with the camera system in response to the commissioning signal, an image, the image comprising at least a first token in a first positions, a second token in a second position, and a third token in a third position, wherein each of the first, second, and third tokens include a directional indicator, wherein the directional indicator is identifiable, by the camera system, from the image and used to determine the field of interest; and computing, by the camera system, a field of interest boundary for a visual field of the camera system based on the first 

Independent claims 8 and 13 include elements similar to those of amended claim 1 and for those same reasons Independent Claims 8 and 13 are allowed also.

The dependent claims 2-5, 7, 9-12, 14-18 and 20 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698